Citation Nr: 0916903	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-21 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for a right knee 
disability

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for post traumatic stress disorder (PTSD) for the 
period from May 23, 2005 to April 30, 2006, and 50 percent 
from May 1, 2006. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.  The Veteran served in the Republic of Vietnam (RVN).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  By that rating action, the RO, in part, denied 
service connection for actinic keratoses (originally claimed 
as a skin condition), bilateral hearing loss, right knee 
disability, and tinnitus.  

The RO also awarded service connection for PTSD; an initial 
10 percent evaluation was assigned, effective May 23, 2005--
the date VA received the Veteran's original claim for service 
connection for the disability.  The Veteran timely appealed 
the RO's October 2005 rating action to the Board, and this 
appeal ensued. 

By an April 2007 rating action, the RO assigned an initial 50 
percent rating for PTSD, effective May 1, 2006--the date of a 
VA outpatient report showing an increase in severity of this 
disability.  Since the RO did not assign the maximum 
disability rating possible for PTSD, the appeal with respect 
to this disability remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Waco, Texas RO.  A copy of the 
hearing transcript has been associated with the claims file.  
During the hearing, the Veteran raised the issue of 
entitlement to service connection for a left knee disability.  
(Transcript (T.) at pages (pgs.) 14-16).  As this issue has 
not been developed for appellate review, it is REFERRED to 
the RO for appropriate action. 

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an initial evaluation in 
excess of 10 percent for PTSD for the period from May 23, 
2005 to April 30, 2006, and 50 percent for the period from 
May 1, 2006 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the RVN and is presumed to have 
been exposed to herbicides.

2.  The Veteran has not been diagnosed with a current skin 
disability that is presumed to be etiologically related to 
the exposure to herbicide agents used in the RVN.

3.  The Veteran's current skin disability, actinic keratosis, 
was not demonstrated in service or for decades thereafter, 
and it has not been shown to be related to a period of 
military service, to include presumed exposure to Agent 
Orange in the RVN. 

4.  The Veteran does not have a right knee disability.

5.  With resolution of the benefit of the doubt in the 
Veteran's favor, tinnitus was incurred as a result of active 
military service in the RVN.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a skin disability, currently diagnoses as actinic 
keratosis, have not been met. 38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(e) (2008).

2.  The criteria for the establishment of service connection 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  The criteria for the establishment of service connection 
for tinnitus are approximated.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304(d) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied.


The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice to the Veteran was sent via February and 
June 2005 pre-adjudication letters.  In accordance with the 
requirements of VCAA, the letters informed the Veteran what 
evidence and information he was responsible for obtaining and 
the evidence that was considered VA's responsibility to 
obtain.  Specifically, the Veteran was advised that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and service treatment 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that he identified.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims on appeal, the 
Veteran was informed in letters, dated in March 2006 and June 
2008, about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file, including a VA ear disease 
examination report conducted during the appeal period.  A 
copy of this examination report has been associated with the 
claims file.  In addition, in January 2009, the Veteran gave 
testimony before the undersigned at the RO in Waco, Texas.  

Regarding the Veteran's claim of service connection for a 
skin disability, to include as due to exposure to Agent 
Orange, the first showing of the disability was several 
decades after the Veteran's discharge from active military 
service in 1967.  Thus, there is no evidence that the 
Veteran's skin disease manifested to a compensable degree in 
close proximity to the Veteran's discharge from service for a 
finding that it "may be associated with" his active duty.  In 
addition, there is no competent medical evidence that 
suggests a linkage between the Veteran's skin disorder and 
his period of military service. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a). Therefore, a VA skin 
examination and medical opinion are not necessary for this 
claim and will not, therefore, be provided.  Id.

As to the claim for service connection for right knee 
disability, the Veteran has not submitted competent evidence 
of a current disability, to include persistent or recurrent 
symptoms of a right knee disability, which is one of the 
requirements for entitlement to an examination.  See 38 
C.F.R. § 3.159(c)(4) (2008).  Therefore, an examination, to 
include a medical opinion, is not necessary for the claim for 
service connection for a right knee disability.

The Veteran has been given ample opportunity to present 
evidence and argument in support of the service connection 
claims discussed in the decision below.  In fact, on a VCAA 
Notice Response Form, dated and signed by the Veteran in 
December 2006, he specifically indicated that he did not have 
any additional evidence to submit in support of his current 
appeal.  The Board additionally finds that general due 
process considerations have been complied with by VA, and the 
Veteran has had a meaningful opportunity to participate in 
the development of the claims.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); 38 C.F.R. § 3.103 (2008).

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield and 
Dingess, both supra.


 Merits Analysis

The Veteran maintains that he currently has skin and right 
knee disabilities and tinnitus as a result of his active 
military service in the Republic of Vietnam.  The Board will 
address the Veteran's specific contentions with respect to 
each of the foregoing disabilities in the analysis below. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v West, 12 Vet. App. 341, 346 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 
3.303(b) (2008).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2008).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

In any case where a Veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Skin Disability 

The Veteran maintains that his current skin disability, 
actinic keratosis, is a result of having been exposed to 
Agent Orange during active military service in the RVN.  
(See, VA Form 9, dated and signed by the Veteran in July 
2006).  As the Veteran's DD 214 reflects that he was awarded 
the Vietnam Service Medal with 1 campaign star and the 
Republic of Vietnam Campaign Medal with Device, his exposure 
to Agent Orange is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307.

In this case, the Veteran does not have a disability that is 
shown to be associated with Agent Orange exposure.  38 C.F.R. 
§ 3.309(3).  Therefore, the Board finds that the Veteran is 
not entitled to service connection on presumptive basis of or 
directly caused by herbicide exposure.  Id. 

While the Board finds that the Veteran is unable to 
substantiate his service connection claim on a presumptive 
basis, the Board is obligated to consider the Veteran's claim 
on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994) (holding that the Veteran was not precluded under 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation).  However, where the issue 
involves a question of medical causation, competent evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Veteran's service treatment records do not contain any 
complaints or findings indicative of a skin disability. The 
initial post service medical evidence of any skin disability 
was not until 2000, which is decades after the Veteran's 
discharge from service in 1967.  (See, April 2004 VA 
outpatient report, reflecting that the Veteran had a history 
of basal cell carcinoma in 2000).  Subsequent VA outpatient 
treatment records show that the Veteran was diagnosed with 
actinic keratosis.  (See, December 2005 VA outpatient 
treatment report).  

A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Additionally, there is no competent medical evidence to 
support the contention that the Veteran's skin disability, 
diagnosed as actinic keratosis, is related to his period of 
military service, to include his presumed exposure to Agent 
Orange.  As there is no nexus evidence in favor of the claim, 
service connection for service connection for a skin 
disability, to include as due to Agent Orange exposure is, 
therefore, denied. 

The Veteran has contended that his skin disability is related 
to his period of active military service, to include his 
presumed exposure to Agent Orange in the RVN.  Where, as 
here, the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence suggestive of 
such a linkage is required, and the Veteran's medically 
untrained opinion is not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which the claim 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Right Knee Disability

Although the Veteran filed a claim for, and VA developed for 
appellate review, service connection for a right knee 
disability, the Veteran testified that he was seeking 
entitlement to service connection for his left knee, and that 
he did not have, nor had he ever had, a right knee 
disability.  (See, T. at pgs. 14-16).  Post-service VA and 
private medical records show no subjective complaints or 
clinical findings referable to the Veteran's right knee.  
Without competent evidence of a disorder service connection 
cannot be granted.  See Brammer, supra. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right knee disability, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Tinnitus

The Veteran has maintained that he currently has tinnitus as 
a result of having been exposed to acoustic trauma, including 
heavy weapons and machinery during his active military 
service in the RVN.  The Veteran denied having any post-
service noise exposure.  (See July 2005 VA Ear Disease 
examination report and VA Form 9, dated and signed by the 
Veteran in July 2006, and T. at pg. 19).  

As the Veteran's service personnel records, along with his DD 
214, specifically denote that he was assigned, in part, to 
the 293rd Engineer Battalion (Construction) in the RVN and 
that his military occupational specialty was a "Surveyor," 
respectively, the Board finds that his account of sustaining 
acoustic trauma during active military service in the RVN is 
presumed credible. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

The Veteran testified to having tinnitus ever since he was 
exposed to acoustic trauma during active military service in 
the RVN.  He is competent to report such trauma and 
symptomatology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board finds the Veteran's testimony as to exposure to 
acoustic trauma credible and consistent with the 
circumstances of his RVN service.  There is no evidence to 
the contrary to his reports of in-service noise exposure.  
The evidence, therefore, establishes the occurrence of an in-
service injury.

The Veteran's reports of continuity of symptomatology are not 
confirmed by other evidence, but there is also little 
contradictory evidence.  The Veteran testified before the 
undersigned that he did not seek treatment for tinnitus until 
a few years ago.  Thus, this would explain his failure to 
report tinnitus on his May 1967 service separation 
examination report, or until 2005, when he was initially 
evaluated by VA. 

When considered in the light of the Veteran's reports of a 
continuity of symptoms, the evidence is at least in 
equipoise.  Resolving reasonable doubt in favor of the 
Veteran, service connection is granted for tinnitus.


ORDER

Service connection for a skin disability, to include as due 
to Agent Orange is denied. 

Service connection for a right knee disability is denied. 

Service connection for tinnitus is granted. 


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for bilateral hearing 
loss and entitlement to an initial evaluation in excess of 10 
percent for PTSD for the period from May 23, 2005 to April 30 
2006 and 50 percent from May 1, 2006.  

Concerning the Veteran's claim for service connection for 
bilateral hearing loss, the Veteran has maintained that he 
currently has bilateral hearing loss as a result of having 
been exposed to acoustic trauma during active military 
service in the RVN, and the Board has presently granted the 
benefit of the doubt to the Veteran as to the in-service 
event issue.  The Veteran has denied having any post-service 
noise exposure.  (See, July 2005 VA Ear Disease examination 
report and VA Form 9, dated and signed by the Veteran in July 
2006, and T. at page (pg.) 19). 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d)(2008).

The relevant medical evidence of record includes a July 2005 
VA audiological consultation, reflecting that that the 
Veteran did not have VA hearing loss for VA compensation 
purposes.  38 C.F.R. § 3.385.  The VA examiner specifically 
indicated that the Veteran had completely normal audiometric 
thresholds in both ears from 250 through 8000 Hertz.  Speech 
reception threshold and word recognition scores were 
described as "perfect," bilaterally.  (See, July 2005 Ear 
Disease examination report). 

However, an October 2006 private audiological examination 
report is of record, but was in a graph format that had not 
been converted into an appropriate numerical form.  This 
report contains a speech recognition score of 88 percent in 
the left ear, which, if valid, would meet the criteria, at 
least as far as the left ear is concerned under 38 C.F.R. 
§ 3.385.  Id.  The Board may not provide its own medical 
opinion without competent medical evidence, including the 
interpretation of  pure tone threshold results in order to 
determine the severity of the Veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).

On remand, the RO/AMC is instructed by the Board to ascertain 
from the October 2006 private audiological examination report 
whether the speech auditory aspect of the report was a 
controlled speech discrimination test using the Maryland CNC 
word list as required by 38 C.F.R. § 4.85(a).  (See, October 
2006 audiogram report and summary of test results, prepared 
by The University of Texas at Dallas, Callier Center For 
Communication Disorders). 

Second, regarding the Veteran's initial rating claim for 
PTSD, VA last evaluated the Veteran for this disability in 
September 2005.  Since that time, he has maintained that his 
PTSD has increased in severity due to such symptoms as social 
isolation, depression and paranoia.  (See, T. at pg. 3).  In 
view of the Veteran's allegations of worsening of his PTSD-
related symptoms since VA last examined him in September 
2005, and the examination report is almost four years old, a 
re-examination is necessary to verify whether there has been 
an improvement in the service-connected PTSD, or a material 
change in disability.  38 C.F.R. § 
3.327(a)(2008).  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Contact the Veteran and securing any 
necessary release forms, obtain any 
further medical evidence not of record, 
pertaining to his claims for service 
connection for bilateral hearing loss and 
increased ratings for PTSD. As to 
bilateral hearing loss, the evidence 
should include The University of Texas at 
Dallas, Callier Center For Communication 
Disorders). 

2.  Arrange to have the October 2006 
audiological findings from the University 
of Texas at Dallas, Callier Center For 
Communication Disorders translated to 
numeric form by a VA audiologist.

3.  If deemed necessary by receipt of any 
additional medical evidence including the 
interpretation of the audiological test 
as above, or as otherwise determined by 
the RO/AMC, schedule the Veteran to be 
afforded an audiometric examination, in 
accordance with the criteria delineated 
in 38 C.F.R. § 4.85 and should include 
testing of pure tone criteria at 1,000, 
2,000, 3,000, and 4,000 Hertz and speech 
recognition scores using the Maryland CNC 
Test.  All findings should be recorded in 
detail.  Prior to the examination, the 
claims file must be made available to the 
examiner for review.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

After reviewing the Veteran's claims file 
and examining the Veteran, the examiner 
should opine as to whether or not the 
Veteran currently has a bilateral hearing 
loss disability for VA compensation 
purposes and, if so, whether it is 
etiologically related to the Veteran's 
active duty service, to include his 
combat service in the RVN.  If the 
examiner cannot provide the requested 
opinion without resorting to mere 
speculation, he or she should so state. 
The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

4.  Schedule the Veteran for a VA 
psychiatric examination to assess the 
current severity of his service- 
connected PTSD.  The following 
considerations will govern the 
examination:

a.  The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand. 

b.  After conducting any clinical 
studies, the examiner should report 
a multi- axial diagnosis identifying 
all current psychiatric disorders, 
and offer an opinion of the extent 
to which the Veteran's service-
connected PTSD results in social and 
occupational impairment.  All signs 
and symptoms of the service-
connected PTSD should be reported in 
detail.  The multi-axial assessment 
should also include a thorough 
discussion of Axis IV (psychosocial 
and environmental problems) and Axis 
V Global Assessment of Functioning 
score, with an explanation of the 
numeric code assigned.

c. All opinions should be supported 
by a clear rationale, and a 
discussion of the facts and medical 
principles involved must be 
included.
    
5.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full.  
If further action is required, it 
should be undertaken prior to any 
further adjudication of the remanded 
claims. 

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has 
been completed.  Then, the pending 
claims for service connection for 
bilateral hearing loss and entitlement 
to an increased ratings must be 
readjudicated. 

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claims. 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection and initial evaluation claims.  His 
cooperation in VA's efforts to develop his claims including 
reporting for scheduled VA examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of his claims. 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


